Rosenberry, J.
This is a companion case to State ex rel. Stevens et al., Petitioners, v. George Grimm, Circuit Judge *606for Jefferson County, and Mary Steffen, Respondents, decided herewith {ante, p. 601, 213 N. W. 475). The facts in this case differ slightly from those in the Steffen Case, but are substantially the same, and for the reasons there stated the circuit court for Jefferson county obtained no jurisdiction over R. B. Stevens and Stanley R. Stevens; and for the reasons there stated the writ of prohibition should issue.
By the Court. — Let the writ issue as prayed for.